DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
	The amendments filed on 11/24/2021 have been entered. Claims 1-22 remain pending in the present application. Claims 21 and 22 are new claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US PGPUB 20020047774) in view of BraeburnSystems (Yotube: “Braburn BlueLink Smart Connect App – QuickCopy Feature”) in view of Poplawski et al. (US Patent 10,423,142) in view of Iyer et al. (US PGPUB 20200252498).

Regarding Claim 1; Christensen teaches; A building system configured to copy a configuration of a first controller to a second controller, the building system comprising a processing circuit configured to: (Christensen; at least Abstract; disclose a wireless home automation system in which a second controller is updated by making it a complete copy of a first controller)
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Christensen; at least Fig. 22; paragraph [0316]; disclose wherein a user provides an instruction to a current controller (first controller) and inputs an instruction to make an identical copy/replication to a second controller)
retrieve the configuration of the first controller, the configuration defining a first set of properties of the first controller and corresponding values of the properties; (Christensen; at least paragraph [0046] and [0316]; disclose wherein the first processor retrieves a configuration of the first controller (i.e. Home ID, tables containing groups/moods, device identifiers etc. of the present prior art))
determine a mapping of the first set of properties to a second set of properties associated with the second controller; (Christensen; at least paragraph [0049]; disclose wherein the first and second controllers utilize an organized data structure in which specific regions in each memory is dedicated for different properties, thus the properties of the first controller are mapped to a second set of properties of a second controller based on the organized memory structure and thus allows the two controllers to not be identical devices)
and send a command to the second controller, the command comprising a second instruction to configure the second set of properties with the corresponding values of the first set of properties according to the determined mapping. (Christensen; at least paragraphs [0047] and [0316]; disclose wherein the second controller receives a signal from the first controller in which it provides a first set of properties that are to be copied by the second controller to be stored in memory as a second set of properties).
Christensen appears to be silent on; receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller;
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, BraeburnSystems teaches; receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller; (BraeburnSystems; at least timestamp: 00:53-01:50; disclose a user interface in which in which a first element (in this case the first selection screen in which a user is prompted to select a source is considered an element) directs the user to select a first controller from a list to be the copy/source controller whose data is to be copied and then in a second element (in this case, the next selection screen for selecting a target controller is considered the second element), the user is prompted to select from a list of eligible second controllers to be the target/destination controller that the data is to be copied to). 
Christensen and BraeburnSystems are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing a user interface to select source and destination controller targets as taught by BraeburnSystems with the known system of a data copying/cloning control system as taught by Christensen to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for providing a quick method for setting up multiple thermostats as taught by BraeburnSystems (timestamp: 00:40-00:45).
 receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller;
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, Poplawski teaches; the plurality of eligible destination controllers being compatible with the configuration of the first controller; (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller device (i.e. thermostat in the present art) and wherein the copy of the configuration data is transmitted and loaded onto a receiving device. Prior to sending the configuration data, the source and receiving device perform a compatibility check before copying the configuration data.
Christensen, BraeburnSystems and Poplawski are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of checking compatibility of a source and target device to copy data to as taught by Poplawski with the known system of a data copying/cloning control system as taught by Christensen and BraeburnSystems to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for easily programming new or existing 
The combination of Christensen, Braeburn Systems, and Poplawski appear to be silent on; receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, Iyer teaches; receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Iyer; at least Fig. 1; paragraphs [0003] and [0025]-[0026]; disclose a system and method in which a user is able to copy preferred settings for a thermostat in a first building (i.e. home) and is able apply those copied settings to a second thermostat in a second building (i.e. work, hotel, etc.) thus copying settings between two controllers in separate buildings)
Christensen, BraeburnSystems, Poplawski, and Iyer are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of copying settings from a controller in one building to a second controller in a second building as taught by Iyer with the known system of a data copying/cloning control system as taught by Christensen, BraeburnSystems, and Poplawski to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for easily programming new or existing controller devices, thus eliminating the need to manually program each device encountered in new buildings as taught by Iyer (paragraph [0002]).


Claim 2; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the first set of properties and the second set of properties include at least one of a data type, controller setpoint, object data structure, or control scheme. (Christensen; at least paragraphs [0049], [0311], and [0316]; disclose wherein the properties include a data type ([0049]), settings (i.e. setpoint) ([0049]), object data structure ([0049]), and control schemes (i.e. moods) ([0311] and [0316])).

Regarding Claim 3; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the processing circuit is configured to determine the second controller is compatible to be a clone of the first controller. (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller device (i.e. thermostat in the present art) and wherein the copy of the configuration data is transmitted and loaded onto a receiving device. Prior to sending the configuration data, the source and receiving device perform a compatibility check before copying the configuration data.

Regarding Claim 4; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the second set of properties is different than the first set of properties. (Christensen; at least paragraph [0049]; disclose wherein the data structure (properties) of the first and second controller are not equivalent thus the properties exchanged are different between the first and second controller)..

Regarding Claim 5; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the processing circuit is configured to communicate with the first controller and the second controller via a universal communication protocol. (Christensen; at least paragraphs [0099] and [0195]-[0196]; disclose wherein all controllers and devices of the system communicate on a common (universal) protocol).

Regarding Claim 6; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the configuration is further defined by a model, and wherein properties in the first set of properties are associated with the object model. (Christensen; at least paragraph [0049]; disclose wherein the first controller contains an organized data structure for determining the storage location of each type of data (property) and wherein each data (property) is addressed according to the specified structure).

Regarding Claim 7; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 6, wherein to determine the second set of properties the processing circuit is configured to generate an instance of the model for the second controller. (Christensen; at least paragraphs [0049]-[0050]; disclose wherein the second set of data (properties) sent to the second controller is stored according to the defined data structure (object model)).

Regarding Claim 8; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the received first instruction is based on a user input indicating an identity of the first controller and the second controller. (Christensen; at least paragraphs [0195] and [0316]; disclose wherein the user inputs a command indicating that one device is identified as being in “teaching mode” and the other devices is identified as being in “learning mode”).

Regarding Claim 9; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of Claim 1, wherein the first controller and the second controller are different controller models. (Christensen; at least paragraph [0061]; disclose wherein the second controller is a “newer version” (different model) of the first controller).

Regarding Claim 10; Christensen teaches; A building management system (BMS) comprising: 
a network interface configured to communicate with a first controller and a second controller in a building system; (Christensen; at least paragraphs [0035]-[0036] and [0041]-[0042]; disclose a first controller and second controller which each have radio frequency transmitter/receiver (network interface) for communicating with said first and second controller)  
and a processing circuit comprising a processor and a memory with instructions stored thereon that, when executed by the processor, cause the processor to: (Christensen; at least paragraphs [0037]-[0039]; disclose a processor and memory)
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Christensen; at least Fig. 22; paragraph [0316]; disclose wherein a user provides an instruction to a current controller (first controller) and inputs an instruction to make an identical copy/replication to a second controller)
retrieve the configuration of the first controller, the configuration defining a first set of properties of the first controller and corresponding values of the properties; (Christensen; at least paragraph [0046] and [0316]; disclose wherein the first processor retrieves a configuration of the first controller (i.e. Home ID, tables containing groups/moods, device identifiers etc. of the present prior art))
determine a mapping of the first set of properties to a second set of properties associated with the second controller; (Christensen; at least paragraph [0049]; disclose wherein the first and second controllers utilize an organized data structure in which specific regions in each memory is dedicated for different properties, thus the properties of the first controller are mapped to a second set 
and send a command to the second controller, the command comprising a second instruction to configure the second set of properties with the corresponding values of the first set of properties according to the determined mapping. (Christensen; at least paragraphs [0047] and [0316]; disclose wherein the second controller receives a signal from the first controller in which it provides a first set of properties that are to be copied by the second controller to be stored in memory as a second set of properties).
Christensen appears to be silent on; receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with a configuration of the first controller;
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, BraeburnSystems teaches; receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with a configuration of the first controller; (BraeburnSystems; at least timestamp: 00:53-01:50; disclose a user interface in which in which a first element (in this case the first selection screen in which a user is 
Christensen and BraeburnSystems are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing a user interface to select source and destination controller targets as taught by BraeburnSystems with the known system of a data copying/cloning control system as taught by Christensen to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for providing a quick method for setting up multiple thermostats as taught by BraeburnSystems (timestamp: 00:40-00:45).
The combination of Christensen and BraeburnSystems appears to be silent on; receive, via a user interface, a selection of the first controller from a plurality of source controllers and the second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with a configuration of the first controller;
receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;

the plurality of eligible destination controllers being compatible with a configuration of the first controller; (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller device (i.e. thermostat in the present art) and wherein the copy of the configuration data is transmitted and loaded onto a receiving device. Prior to sending the configuration data, the sorce and receiving device perform a compatibility check before copying the configuration data.
Christensen, BraeburnSystems and Poplawski are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of checking compatibility of a source and target device to copy data to as taught by Poplawski with the known system of a data copying/cloning control system as taught by Christensen and BraeburnSystems to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for easily programming new or existing controller devices which can be difficult for user’s to program and inefficient for an installer to program each one individually as taught by Poplawski (column 1, lines 15-25).
The combination of Christensen, BraeburnSystems and Poplawski appear to be silent on; receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, Iyer teaches; receive a first instruction to copy the configuration of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Iyer; at least Fig. 1; paragraphs [0003] and [0025]-[0026]; disclose a system and method in which a user is able to copy preferred settings for a thermostat in a first 
Christensen, BraeburnSystems, Poplawski, and Iyer are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of copying settings from a controller in one building to a second controller in a second building as taught by Iyer with the known system of a data copying/cloning control system as taught by Christensen, BraeburnSystems, and Poplawski to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for easily programming new or existing controller devices, thus eliminating the need to manually program each device encountered in new buildings as taught by Iyer (paragraph [0002]).

Regarding Claim 11; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the first set of properties and the second set of properties include at least one of a data type, controller setpoint, object data structure, or control scheme. (Christensen; at least paragraphs [0049], [0311], and [0316]; disclose wherein the properties include a data type ([0049]), settings (i.e. setpoint) ([0049]), object data structure ([0049]), and control schemes (i.e. moods) ([0311] and [0316])).

Regarding Claim 12; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the processor is further caused to determine the second controller is compatible to be a clone of the first controller. (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller 

Regarding Claim 13; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the second set of properties is different than the first set of properties. (Christensen; at least paragraph [0049]; disclose wherein the data structure (properties) of the first and second controller are not equivalent thus the properties exchanged are different between the first and second controller).

Regarding Claim 14; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the network interface is based on a universal communication protocol. (Christensen; at least paragraphs [0099] and [0195]-[0196]; disclose wherein all controllers and devices of the system communicate on a common (universal) protocol).

Regarding Claim 15; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the first instruction is received from a user via a graphical user interface. (Christensen; at least paragraph [0193] and [0316]; disclose wherein a user utilizes a user interface for performing the first instruction).

Regarding Claim 16; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The BMS of Claim 10, wherein the first controller and the second controller are produced by different vendors. (Christensen; at least paragraph [0049]; disclose wherein the first and second controllers are not equivalent (i.e. different vendors)).

Regarding Claim 17; Christensen teaches; A method, comprising: 
receiving an indication to clone configuration data of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Christensen; at least Fig. 22; paragraph [0316]; disclose wherein a user provides an instruction to a current controller (first controller) and inputs an instruction to make an identical copy/replication to a second controller)
retrieving the configuration data of the first controller, the configuration data defining a first set of properties of the first controller and corresponding values of the properties; (Christensen; at least paragraph [0046] and [0316]; disclose wherein the first processor retrieves a configuration of the first controller (i.e. Home ID, tables containing groups/moods, device identifiers etc. of the present prior art))
determining a mapping of the first set of properties to a second set of properties associated with the second controller; (Christensen; at least paragraph [0049]; disclose wherein the first and second controllers utilize an organized data structure in which specific regions in each memory is dedicated for different properties, thus the properties of the first controller are mapped to a second set of properties of a second controller based on the organized memory structure and thus allows the two controllers to not be identical devices)
and sending a command to the second controller, the command comprising an instruction to configure the second set of properties with the corresponding values of the first set of properties according to the determined mapping. (Christensen; at least paragraphs [0047] and [0316]; disclose wherein the second controller receives a signal from the first controller in which it provides a first set of properties that are to be copied by the second controller to be stored in memory as a second set of properties).
receiving, via a user interface, a selection of a first controller from a plurality of source controllers and a second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller;
receiving an indication to clone configuration data of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, BraeburnSystems teaches; receiving, via a user interface, a selection of a first controller from a plurality of source controllers and a second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller; (BraeburnSystems; at least timestamp: 00:53-01:50; disclose a user interface in which in which a first element (in this case the first selection screen in which a user is prompted to select a source is considered an element) directs the user to select a first controller from a list to be the copy/source controller whose data is to be copied and then in a second element (in this case, the next selection screen for selecting a target controller is considered the second element), the user is prompted to select from a list of eligible second controllers to be the target/destination controller that the data is to be copied to). 
Christensen and BraeburnSystems are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.

The combination Christensen and BraeburnSystems appears to be silent on; receiving, via a user interface, a selection of a first controller from a plurality of source controllers and a second controller from a plurality of eligible destination controllers, wherein the user interface includes a first element providing an indication of the plurality of source controllers and a second element providing an indication of the plurality of eligible destination controllers, the plurality of eligible destination controllers being compatible with the configuration of the first controller;
receiving an indication to clone configuration data of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, Poplawski teaches; the plurality of eligible destination controllers being compatible with the configuration of the first controller; (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller device (i.e. thermostat in the present art) and wherein the copy of the configuration data is transmitted and loaded onto a receiving device. Prior to sending the configuration data, the source and receiving device perform a compatibility check before copying the configuration data.
Christensen, BraeburnSystems and Poplawski are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.

The combination of Christensen, BraeburnSystems and Poplawski appear to be silent on; receiving an indication to clone configuration data of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building;
However, Iyer teaches; receiving an indication to clone configuration data of the first controller to the second controller, wherein the first controller is located in a first building and the second controller is located in a second building; (Iyer; at least Fig. 1; paragraphs [0003] and [0025]-[0026]; disclose a system and method in which a user is able to copy preferred settings for a thermostat in a first building (i.e. home) and is able apply those copied settings to a second thermostat in a second building (i.e. work, hotel, etc.) thus copying settings between two controllers in separate buildings)
Christensen, BraeburnSystems, Poplawski, and Iyer are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of copying settings from a controller in one building to a second controller in a second building as taught by Iyer with the known system of a data copying/cloning control system as taught by Christensen, BraeburnSystems, and Poplawski to yield 

Regarding Claim 18; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The method of claim 17, further comprising determining the second controller is compatible to be a clone of the first controller. (Poplawski; at least Fig. 3; column 4, lines 29-51) disclose a system and method for copying a set of configuration data from a source controller device (i.e. thermostat in the present art) and wherein the copy of the configuration data is transmitted and loaded onto a receiving device. Prior to sending the configuration data, the source and receiving device perform a compatibility check before copying the configuration data.

Regarding Claim 19; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The method of Claim 17, wherein the first set of properties and the second set of properties include at least one of a data type, controller setpoint, object data structure, or control scheme. (Christensen; at least paragraphs [0049], [0311], and [0316]; disclose wherein the properties include a data type ([0049]), settings (i.e. setpoint) ([0049]), object data structure ([0049]), and control schemes (i.e. moods) ([0311] and [0316])).

Regarding Claim 20; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The method of Claim 17, wherein the second set of properties is different than the first set of properties. (Christensen; at least paragraph [0049]; disclose wherein the data structure 

Regarding Claim 22; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer further teach; The building system of claim 1, wherein the first controller is produced by a first vendor and the second controller is produced by a second vendor different from the first vendor. (Christensen; at least paragraph [0049]; disclose wherein the first and second controllers are not equivalent (i.e. different vendors)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US PGPUB 20020047774) in view of BraeburnSystems (Yotube: “Braburn BlueLink Smart Connect App – QuickCopy Feature”) in view of Poplawski et al. (US Patent 10,423,142) in view of Iyer et al. (US PGPUB 20200252498) in further view of Boicey (US PGPUB 20170123393).

Regarding Claim 21; the combination of Christensen, BraeburnSystems, Poplawski, and Iyer appear to be silent on; The building system of claim 1, wherein the user interface includes first indications of a first plurality of buildings that the plurality of source controllers are located and second indications of a second plurality of buildings that the plurality of eligible designation controllers are located.
	However, Boicey teaches; The building system of claim 1, wherein the user interface includes first indications of a first plurality of buildings that the plurality of source controllers are located and second indications of a second plurality of buildings that the plurality of eligible designation controllers are located. (Boicey; at least Abstract; Figs. 2-3; paragraph [0035]; disclose a HVAC management system that can adjust the settings of individual units to have equivalent settings at each 
Christensen, BraeburnSystems, Poplawski, and Iyer are analogous art because they are from the same field of endeavor or similar problem solving area, of data copying/sharing control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of including an interface to display available first and second controllers in a first and second building as taught by Boicey with the known system of a data copying/cloning control system as taught by Christensen, BraeburnSystems, Poplawski, and Iyer to yield the known results of efficient data copying and transmission between controllers. One would be motivated to combine the cited references in order to provide a method for easily programming multiple controllers to allow a user to manage energy consumption as taught by Boicey (paragraph [0002]).

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/24/2021, with respect to the rejection(s) of claims 1, 10, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Christensen et al. (US PGPUB 20020047774) in view of BraeburnSystems (Yotube: “Braburn BlueLink Smart Connect App – QuickCopy Feature”) in view of Poplawski et al. (US Patent 10,423,142) in view of Iyer et al. (US PGPUB 20200252498).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wacker et al. (US Patent 7,055,759). Disclose a PDA device to be used by a technician or regular user in which thermostat settings can be transferred from one controller device to a second controller device using the PDA.

Gerszewski et al. (US PGPUB 20170234566). Disclose a mobile device for commissioning HVAC systems in which a vendor can create custom parameter setting profiles for specific devices and can utilize the custom program for automatically programming all equipment of the same time to match the copied settings. 

Yujiao Chen (“Transfer learning with deep neural networks for model predictive control of HVAC and natural ventilation in smart buildings”): disclose a method for transferring learned parameters from an HVAC system of a source building and applying the copied settings to a target building in an attempt to jump start the deep learning associated with the building. 

Shichao Xu (“One for Many: Transfer Learning for Building HVAC Control) disclose a method for developing ways to transfer learned climate control models from a source building to a target building in order to eliminate programming a new system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117